                Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 1 of 17


Mayes, Joshua

From:                            John Woods <johnwoods@mindspring.com>
Sent:                            Monday, July 19, 2021 5:48 PM
To:                              deposits@trustprovident.com
Cc:                              Lindsay Mersino
Subject:                         [EXTERNAL] July Interest IRA
Attachments:                     IRA July 2021.xlsx


CAUTION: This email originated from outside of the organization. Do not follow guidance, click links, or open
attachments unless you recognize the sender and know the content is safe.


IRA accounts          $306,326.25




                                                          1
          Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 2 of 17



                                       Provident
NAME                                   Account Number   INTEREST TO
                                                          BE PAID
IRA Accounts:
ADAMS, CLAY                                      0335   $      724.93
ANDERSON, PETER                                  0246   $   10,819.32
ANDERSON, ROTH                                   0247   $    1,648.93
BANET, BRENDA                                    0027   $      559.89
BARKER, KEVIN                                    7876   $      542.47
BENNETT, LINDA ROTH                              0226   $      353.10
BENNETT, LINDA IRA                               0225   $       94.17
BENNETT, RODNEY IRA                              0224   $    3,903.87
BERMANN, ROBERT IRA                              7353   $      932.05
BIELEC, DAVID IRA                                0250   $      796.44
BIRELEY, DON IRA                                 0195   $    4,938.08
BLISS,EVELYN IRA                                 0097   $      574.32
BOAZ, BILLY IRA                                  0638   $    1,382.22
BOWLES, DORIS IRA                                0149   $      535.56
BOWLES, GARY IRA                                 0151   $      199.73
BOWLES, PATRICIA IRA                             0251   $      236.71
BOWMAN, JOYCE IRA                                0098   $      572.05
BOWMAN, WILLIAM IRA                              0109   $      600.66
BOYLES, Sylvia IRA                               1296   $      124.27
BOYLES, Sylvia ROTH                              0463   $      298.11
BRADY, DONALD IRA                                1080   $      203.67
BRIDGES, SHERYL                                  0236   $      984.82
BROADAWAY, DORCAS                                0300   $      680.71
BROOKS, DAVID IRA                                0097   $    1,629.37
BRYANT, DONALD IRA                               0229   $      414.66
BRYANT, GINA IRA                                 0436   $      564.58
BURCH, DONALD IRA                                0159   $      948.33
BURKE, ROLAND                                    1419   $      491.92
BURWELL, KEITH IRA                               0020   $      176.05
CALFEE, SUE IRA                                  0252   $      239.18
CALLAWAY, WESLEY IRA                             0237   $    2,445.21
CATTANO, JENNIFER BENE                           0883   $      216.00
CHANEY, ELIZABETH IRA                            0387   $      443.84
CHEATUM, GLORIA IRA                              0057   $      734.79
CLEARY, ELIZABETH                                0131   $      182.47
CORROW, NANCY ROTH                               0383   $      405.43
CORROW, WILLIAM IRA                              0381   $    1,732.96
CORROW, WILLIAM ROTH                             0382   $      893.04
CULLEN, BRUCE                                    0262   $   14,051.01
CULLEN, ROSEMARIE                                0261   $      597.78
CULLEN, ROTH                                     0263   $    2,292.16
DANLEY, RUSSELL IRA                              0943   $      863.01
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 3 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 4 of 17
           Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 5 of 17


LYONS, THOMAS IRA                                 0028   $   1,113.41
MADDEN, MICHAEL IRA                               0057   $     292.68
MANUEL, RITA IRA                                  0106   $     417.21
MARTIN, LISA IRA                                  0263   $     710.14
MCCRARY, ANITA IRA                                0259   $   3,889.32
MILLER, GREG IRA                                  0931   $   2,160.66
MITCHELL, DORI IRA                                1531   $     255.02
MITCHELL, STEPHEN IRA                             1528   $   5,753.42
MITCHELL, STEPHEN ROTH                            1529   $     170.88
MITCHELL, STEPHEN SEP                             1530   $   1,438.36
MONTGOMERY, NELSON                                0279   $     826.03
MURRAY, DONOVAN BENE IRA                          0202   $   1,183.56
MURRAY, KIMBERLY BENE IRA                         0234   $   1,272.33
MUSSER, KENNETH ROTH                              0292   $   3,275.87
NATANSON, REBECCA J., IRA                         0252   $     314.96
NEWNAM, CRAIG BENE IRA                            1007   $     186.16
NORMAN, FRANCES IRA                               0239   $     242.63
NORMAN, JOSEPH IRA                                0238   $   1,026.25
OEHMAN, PHYLLIS IRA                               1600   $     687.62
PEELE, JAMES TIM                                  0589   $     190.36
PEELE, MELISSA                                    0590   $     105.04
PENDRELL, BARBARA IRA                             0162   $     625.39
PENDRELL, BARBARA ROTH                            0163   $     130.07
PERMAR, VICTOR IRA                                0441   $     416.88
PETTY, DAVID IRA                                  1334   $     545.92
PETZOLD, VOLKER IRA                               0061   $   1,333.18
POOLE, MO IRA                                     0226   $   3,500.00
PRESTON, STEPHEN IRA                              0360   $     158.30
QUESINBERRY, FREDDY G, IRA                        1269   $     622.03
REEDY, JOYCE IRA                                  0855   $     804.90
REEVES, DAVID IRA                                 0107   $     574.21
REVLETT, MARY JO IRA                              0283   $     607.56
REVO, PATSY IRA                                   0155   $     275.67
RICHARDSON, CYNTHIA                               8002   $     246.58
ROBINSON, DON IRA                                 0260   $   4,027.40
ROBINSON, SAMUEL                                  0108   $     597.95
ROGERS, JAMESANNA IRA                             0325   $   1,466.88
SCHMIDT, HOLLY BENE IRA                           0350   $   1,726.03
SENIOR,MICHAEL                                    0258   $   6,328.77
SHIELDS, KEN IRA                                  0032   $     528.78
SHIELDS, LOIS IRA                                 0033   $     421.40
SHORE, TERRI BENE IRA (SINK)                      0012   $     408.49
SIMPSON, BOBBY IRA                                1524   $     303.29
SINK, DANNY BENE IRA (SINK)                       0011   $     365.92
SIZEMORE, JOHN IRA                                0344   $     338.30
SMITH, JOHN SEP IRA                               0064   $     182.47
SMITH, REBECCA IRA                                0309   $   1,797.95
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 6 of 17
                Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 7 of 17


Mayes, Joshua

From:                            John Woods <johnwoods@mindspring.com>
Sent:                            Monday, July 26, 2021 11:03 AM
To:                              deposits@trustprovident.com
Cc:                              Lindsay Mersino
Subject:                         [EXTERNAL] July Interest NQ
Attachments:                     Taxable July 2021 (1).xlsx


CAUTION: This email originated from outside of the organization. Do not follow guidance, click links, or open
attachments unless you recognize the sender and know the content is safe.


Taxable accounts $284,740.09




                                                          1
          Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 8 of 17



                                       Provident
NAME                                   Account Number     INTEREST TO
Non IRA Accounts:                                           BE PAID
ADAMS, ANNIE                                       1633   $     583.89
ARBUCKLE, ROGER                                    0159   $     904.93
ATKINS, FRANCES                                    1375   $     103.56
ATKINS, FRANCES ICA                                0687   $     271.23
AYERS, PAUL                                        1434   $     167.67
BARRINGER, GRADY                                   2805   $     863.01
BELL, RAYMOND & SARAH                              0351   $   1,972.60
BENNETT, LINDA                                     5113   $   1,059.93
BENNETT, RODNEY                                    5135   $     241.64
BERMANN, ROBERT REV TRUST                          5157   $   3,019.97
BINGHAM, BARRY                                     5250   $   1,242.74
BIRELEY TRUST                                      1191   $   4,602.74
BLANTON, MICHAEL                                 5252     $   1,117.80
BLISS, EVELYN                                      1683   $   1,071.62
BOAZ, BILLY                                        0630   $     316.44
BOWLES, DORIS H.                                   2201   $     984.82
BOWLES, PATRICIA                                   1622   $     244.11
BROADAWAY, DORCAS                                  0884   $     575.34
BROWN, DEREK & AMANDA                              1673   $   1,093.32
BROWN‐HICKS, KRISTAL                               0344   $     493.15
BRYANT, DONALD AND GINA                            0354   $     225.86
BRYANT, KATHERINE                                  0004   $     575.34
BRYANT, NATHANIEL & SALLIE                         0003   $     287.67
BURCH, ROY DON                                     1167   $     464.38
BURGNER TRUST                                      0358   $   1,083.08
BURWELL, KEITH                                     1122   $   1,701.37
BURWELL, KENT                                      0350   $     102.74
BURWELL, KIM                                       0351   $     102.74
BURWELL, MYCLETA                                   1121   $   1,244.89
CALLAWAY, WESLEY                                   5139   $     944.52
CANNOY, DONALD                                     2090   $     557.26
CANNOY, LARRY & LINDA                              1409   $   2,679.45
CARSON, JOHN                                       1955   $   3,823.73
CHANEY, ARTHUR                                     1326   $   1,479.45
CHANEY, PANSY                                      1079   $     986.30
CLARY, DAWN                                        1437   $   1,273.97
COATTA, DAVID                                      1275   $     493.15
COVINGTON, JAMES                                   2093   $   1,972.60
CRAIG, MICHAEL & BRENDA                            0701   $     661.64
CRISSMAN, RIANN                                    0001   $     414.25
CRITES, JOSEPH                                    5246    $     143.84
CRUISE, DARREN                                     0002   $   1,150.68
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 9 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 10 of 17
          Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 11 of 17


MAJANI, SYLVIA                                    5120   $   1,738.36
MARTIN, CARROLL                                   1311   $     789.04
MARTIN, MARCIA                                    0573   $     287.67
MCCAY, FREIDA                                     0017   $     197.26
MCKINNEY, ROGER                                   0625   $   1,758.90
MENDENHALL, RANDY                                 0045   $     246.58
MILLER, GREGORY                                   1585   $     764.38
MITCHELL, STEVEN & DORI                           5124   $   1,648.36
MOELLER, ANNE                                     5099   $   3,912.33
MONNETT, JERRY & KARON                            0510   $     632.88
MOORE, DOLLY                                      0648   $     287.67
MOOREFIELD, TERRY & BELINDA                       1529   $     821.10
MURRAY, JR., LEONARD J                            1648   $     724.35
MUSSER, KENNETH (BUD)                             5134   $   3,897.21
PADDEN, SHARRON                                   0384   $   2,876.71
PADDEN, TIM                                       1041   $   1,166.51
PALMER, FOREST & BARBARA                          1579   $     394.52
PAULA HOLLAND TRUST                               5102   $   3,324.99
PEELE, JAMES & MELISSA                            0316   $     493.15
PENDERGRASS, CONNIE                               0284   $     978.08
PERKINS, JOHN & JEANNE                            3019   $     246.58
PINNIX, KAREN                                     1429   $     246.58
POOLE, MO                                         1808   $   1,500.00
POSEY, SANDRA                                     0040   $     251.51
PRUETT FAMILY TRUST                               1297   $   1,158.26
PRUETT PERSONAL TRUST                             1296   $   4,078.36
RAINEY TRT                                        0384   $   4,602.74
REEDY, JOYCE                                      0109   $     541.48
RENEGER, CATRINA AND RONNIE                       0187   $     517.81
RENEGER, VICKIE S.                                0372   $     457.15
ROACH, JUDITH                                     1983   $     986.30
ROBARDS, JAMES M.                                 0861   $     613.97
ROBERTS, AMY                                      0068   $     534.25
ROBINSON, SAMUEL                                  0201   $     244.11
ROGERS, JAMESANNA                                 1610   $   1,776.81
ROMPF, WILLIAM                                    5211   $     986.30
ROSE, JULIA P.                                    1184   $   1,331.51
ROYSTER, ELAINE                                   1183   $     367.40
SARGENT, TERA & JOHN                              0184   $     575.34
SAWYERS, DANNY JTWROS                             1603   $   1,025.51
SCHROEDER, KENDHAL IRREV TRUST                    0112   $     739.73
SCOTT, JOSEPH F JR.                               0633   $     793.43
SHELTON, MAYNARD                                  0999   $     486.58
SHIELDS, KEN & LOIS                               1143   $     345.21
SIMPSON, BOBBY * LOIS JO                          1303   $   1,286.56
SLATE, ELIZABETH AND DAVIDSON, LILA               0352   $     199.73
SLATE, REX                                        0413   $     147.95
          Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 12 of 17


SMITH, REBECCA                                     1752   $      476.11
SMITH, STEVEN & ROBIN                              0804   $    2,464.85
SNOW, JORDAN                                       0323   $      498.08
SNOW, PAMELA                                       0029   $    4,024.11
SNOW, TERRY                                        0030   $    3,728.22
STANBERRY, LEONANNIE                               0666   $      369.86
STARLING, JIMMY & MARY B                           1210   $      147.95
SURREY LANE PARTNERS                            05230     $   28,767.12
SYKES, GARRY & JUDITH                              5245   $    1,150.68
TANEN, Diane                                       5115   $      366.94
TAPP, Rebecca                                      5225   $      863.01
TAYLOR, ROGER                                      0698   $      218.84
TEAL, LYNN                                         0427   $      261.37
Terry, Lloyd & Laura                               1223   $      532.77
Thomas & Beverly Crampton Trust                    5096   $    1,380.82
THOMAS, PEGGIE                                     0519   $    1,192.93
TILLEY, RODNEY                                     1344   $      493.15
TILLEY, SUSAN TOD                                  0003   $      468.49
TORBETT, LAURA                                     1372   $      708.16
VADEN, DALE                                        0356   $      558.90
VARNER, HARVEY                                     1704   $      493.15
VARNER, THERESA                                    1703   $      246.58
VICTOR J. HOOPER IRR TR FBO                        5121   $    1,563.58
VOGLER, BRENDA                                     1609   $      419.18
VOGLER, DANNY JOE                                  0396   $    2,870.30
VOGLER, VARNER A.                                  0654   $      937.89
WALLACE, JOHNSIE                                   0004   $      390.41
WATSON, BRENT & KRISTY                             0876   $      402.74
WATSON, CHARLES SR.                                0161   $      591.78
WATSON, JOYCE                                      1169   $    2,506.85
Westerfield, KEITH                                 1119   $      838.36
WILLIAM ADAMS TRUST                                1634   $    1,570.02
WILLIAMS, JOHN                                     1238   $      493.15
WILLIAMS, JOHN S. & BARBARA U.                     0226   $    1,273.97
WILSON, HUBERT                                     0339   $      883.56
WOODWORTH, JOANN                                   5104   $      412.60
WRIGHT, HILDA JOINT                                1738   $    2,018.47
WRIGHT, LISA                                       0937   $    2,197.97
YOUNG, REBECCA                                     0234   $    2,956.44
Total NON IRA ACCOUNTS                                    $ 284,740.09
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 13 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 14 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 15 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 16 of 17
Case 1:21-cv-03413-SDG Document 2-14 Filed 08/20/21 Page 17 of 17
